Citation Nr: 9935865	
Decision Date: 12/27/99    Archive Date: 12/30/99

DOCKET NO.  95-34 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a 
psychiatric disorder.


REPRESENTATION

Appellant represented by:	Louis A. deMier-LeBlanc, 
Attorney


WITNESS AT HEARING ON APPEAL

Appellant's representative


INTRODUCTION

The veteran served on active duty from September 1961 to 
January 1962.


This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in October 1994 by the San 
Juan, Puerto Rico, Regional Office (RO) of the Department of 
Veterans Affairs (VA), wherein it was held, inter alia, that 
new and material evidence had not been received to reopen a 
claim of service connection for a psychiatric disorder.  That 
issue has been perfected for appeal.

In its October 1994 rating decision, the RO also denied 
service connection for disorders classified as shortness of 
breath, a stomach condition, a bones/joints condition, 
headaches, hearing loss, seizures, and chest pain.  Following 
receipt of a timely notice of disagreement as to these 
issues, and promulgation of a statement of the case, the 
veteran's representative, at the personal hearing held at the 
RO in April 1995, indicated that, while testimony at that 
time would be limited to matters regarding service connection 
for a psychiatric disorder, documentation that would 
"continue the appeal for the other issues" would be 
submitted.  No such documentation was thereafter received.  
The Board accordingly finds that those issues have not been 
timely developed for appellate consideration, and are not 
before the Board at this time.  See 38 C.F.R. §§ 20.200, 
20.202 (1999).


REMAND

In his substantive appeal, dated in April 1995, the veteran, 
through his accredited representative, indicated that he 
sought a personal hearing before a Member of the Board, 
sitting at the San Juan RO.  Although he was accorded a 
personal hearing before a hearing officer stationed at the 
RO, he has not been accorded a hearing before a Member of the 
Board.  Due process concerns require that he be afforded the 
opportunity for such a hearing.

This case is accordingly REMANDED for the following:

The RO should request that the veteran 
indicate whether he still seeks a hearing 
before a Member of the Board, 

sitting at the RO.  If he does, the RO 
should schedule him for a hearing before 
a Board Member, sitting at the RO, 
according to the date of his request for 
such a hearing.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The veteran need take no action until he is so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations.  No inferences as to the ultimate 
disposition of this case should be inferred.


		
	M. S. SIEGEL
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



